              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00160-MR


JOHN L. GRIFFIN, JR.,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
CHRISTOPHER DOVE,               )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on two pro se Letters [Docs. 16, 19]

that were docketed as Motions to Appoint Counsel, and a document labeled

“Discovery” [Doc. 17], that was docketed as a Motion to Compel.

      Pro se Plaintiff, who currently is an inmate in custody with the North

Carolina Department of Public Safety, has filed this action pursuant to 42

U.S.C. § 1983. The Complaint passed initial review on an excessive force

claim against Defendant Dove, who waived service on November 12, 2020.

[Docs. 10, 18]. A pretrial scheduling order has not yet been filed.

      Plaintiff moves for the appointment of counsel. There is no absolute

right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to

require the Court to seek the assistance of a private attorney for a plaintiff


        Case 3:20-cv-00160-MR Document 20 Filed 11/23/20 Page 1 of 4
who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th

Cir. 1987). Plaintiff’s Motions seeking the appointment of counsel are moot

insofar as Plaintiff has accepted the Court’s invitation to seek the

appointment of North Carolina Prisoner Legal Services (NCPLS) for

purposes of discovery. [See Docs. 10, 15]. The Court will appoint NCPLS

to assist Plaintiff with discovery in a pretrial scheduling order after Defendant

Dove answers the Complaint. Insofar as Plaintiff requests counsel beyond

NCPLS’s assistance with discovery, Plaintiff has failed to demonstrate the

existence of exceptional circumstances that would warrant such relief.

      Attached to Plaintiff’s first Motion to Appoint Counsel is a handwritten

“Affidavit” in which Plaintiff appears to attempt to add allegations to his

excessive force claim. A plaintiff may amend a complaint once as a matter

of course within 21 days after serving the complaint, or within 21 days after

service of a responsive pleading or 21 days after service of a motion under

Rule 12(b), (e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1). A plaintiff

may subsequently amend with permission from the court which “shall be

freely granted when justice so requires.” Fed. R. Civ. P. 15(a)(2). Piecemeal

amendment will not be permitted.

      To the extent that Plaintiff’s “Affidavit” was intended to serve as a

Motion to Amend, it is denied without prejudice. Plaintiff will be provided a


                                       2

        Case 3:20-cv-00160-MR Document 20 Filed 11/23/20 Page 2 of 4
blank § 1983 form so that he may file an Amended Complaint, if he so

desires, subject to all applicable timeliness and procedural requirements.

      Plaintiff’s Motion to Compel appears to be a premature discovery

request that has been misdirected to the Court.1 See Fed. R. Civ. P. 26(c)

(as a general matter, a party must make initial disclosures at or within 14

days after the parties Rule 26(f) conference); LCvR 26.1 (“Official Court-

ordered and enforceable discovery does not commence until issuance of the

scheduling order.”); LCvR 26.2 (“The parties shall not file any initial

disclosures, designations of expert witnesses and their reports, discovery

requests or responses thereto, deposition transcripts, or other discovery

material unless: (1) directed to do so by the Court; (2) such materials are

necessary for use in an in-court proceeding; or (3) such materials are filed in

support of, or in opposition to, a motion or petition.”). The Motion to Compel

will therefore be denied. Discovery will commence upon the Court’s entry of

a pretrial scheduling order.

      IT IS, THEREFORE, ORDERED that:

      (1)    Plaintiff’s Letter [Doc. 16] is construed as a Motion to Appoint

Counsel and Motion to Amend and is DENIED.



1 The Motion does not seek leave to engage in early discovery or contain any justification
for such a request.
                                            3

         Case 3:20-cv-00160-MR Document 20 Filed 11/23/20 Page 3 of 4
     (2)   Plaintiff’s “Discovery” [Doc. 17] is construed as a Motion to

Compel and is DENIED.

     (3)   Plaintiff’s Letter [Doc. 19] is construed as a Motion to Appoint

Counsel and is DENIED.

     The Clerk is respectfully instructed to mail Plaintiff a blank prisoner §

1983 complaint form along with a copy of this Order.

     IT IS SO ORDERED.
                         Signed: November 23, 2020




                                         4

       Case 3:20-cv-00160-MR Document 20 Filed 11/23/20 Page 4 of 4
